Citation Nr: 1013852	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  04-37 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral wrist 
disability.  

3.  Entitlement to an increased disability rating for a 
service-connected cervical spine disability, currently 
evaluated 20 percent disabling.

4.  Entitlement to an increased disability rating for a 
service-connected lumbar spine disability, currently 
evaluated 40 percent disabling.

5.  Entitlement to an increased disability rating for a 
service-connected right knee disability, currently evaluated 
20 percent disabling.

6.  Entitlement to an increased (compensable) disability 
rating for service connected prostatitis with epididymitis.

7.   Entitlement to an initial rating in excess of 30 percent 
for gastroesophageal reflux disease (GERD).

8.  Entitlement to an increased disability rating for a right 
shoulder disability, currently evaluated as 20 percent 
disabling.  


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from October 1981 to January 1986.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an April 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  The RO in Cleveland, Ohio 
currently has original jurisdiction over the Veteran's 
claims.

Procedural history 

The Veteran was awarded service connection for prostatitis 
with seminal vesiculitis by the RO in May 1986; a 10 percent 
disability rating was assigned.  This rating was subsequently 
reduced to zero percent effective April 1, 1992.    

In a June 1987 rating decision, the RO awarded the Veteran 
service connection for patellofemoral syndrome of the right 
knee, and for strains of the cervical and lumbar spine; 
noncompensable (zero percent) disability ratings were 
initially assigned for each disability.   Subsequently, the 
RO increased the Veteran's lumbar spine disability rating to 
10 percent disabling, effective June 15, 1989.  

In May 2002, the Veteran filed increased rating claims for 
his prostatitis, right knee disability, cervical spine, 
lumbar spine, and right shoulder disabilities.  He also 
claimed entitlement to service connection for PTSD, a 
bilateral wrist disability, and GERD. 

In the above-referenced April 2003 rating decision, the RO 
increased the Veteran's lumbar spine disability rating from 
10 to 20 percent, increased his cervical spine disability 
rating from 0 to 10 percent, and increased his right knee 
disability from 0 to 10 percent, each effective May 3, 2002.  
The RO also awarded service-connection claim for 
gastroesophageal reflux disease (GERD) with a 10 percent 
disability rating was assigned effective May 3, 2002, and 
denied an increased rating for his right shoulder disability.  
The RO also continued the Veteran's noncompensable rating for 
his service-connected prostatitis, and denied the Veteran's 
service-connection claims for PTSD and a bilateral wrist 
disability.  The Veteran filed a timely notice of 
disagreement and subsequent appeal as to these eight issues.

During the pendency of this appeal, the RO increased the 
Veteran's cervical spine disability rating from 10 to 20 
percent, increased his lumbar spine disability rating from 20 
to 40 percent, increased his right knee disability rating 
from 10 to 20 percent, increased his GERD rating to 30 
percent, and increased his right shoulder disability to 20 
percent.  All of these ratings were assigned an effective of 
May 3, 2002, the date of receipt of his claim.  The Veteran 
has indicated continued dissatisfaction with both of these 
ratings in subsequent correspondence.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].  A supplemental statement of the case (SSOC) was 
issued in May 2009 by the RO, which continued the denial of 6 
of the Veteran's claims, but did not address the claims for 
higher evaluations for GERD and a right shoulder disability.

The Veteran was also scheduled to appear for a hearing with a 
Veterans Law Judge (VLJ) in September 2009.  Prior to this 
date, the Veteran contacted the RO and withdrew his hearing 
request.  See the Veteran's July 31, 2009 Hearing 
Confirmation Sheet.  The Veteran has not since requested that 
the hearing be rescheduled.  His hearing request, therefore, 
is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) 
(2009).

Issues not on appeal

In a January 2007 rating decision, the RO denied the 
Veteran's service connection claims for a left knee 
disability, headaches, a mental disability to include bipolar 
disorder, schizophrenia paranoid type, and depression, a left 
shoulder disability, and asthma.  Additionally, the RO denied 
the Veteran's claims for special monthly compensation based 
on aid and attendance and for loss of use of both lower 
extremities, as well as the Veteran's claim for specially 
adapted housing.  The Veteran initiated, but failed to 
perfect an appeal as to each of these issues.  Indeed, after 
the RO filed its August 2008 statement of the case (SOC), the 
Veteran did not submit a substantive appeal (VA Form 9).  
Accordingly, these issues are not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

In the January 2008 rating decision, the RO awarded a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU), and Dependents' 
Educational Assistance, each effective May 3, 2002.  
Additionally, the RO granted entitlement to special monthly 
compensation under 38 U.S.C.A. § 1114(s) from August 26, 2004 
to May 1, 2005.  To the Board's knowledge, the Veteran has 
not disagreed with these decisions or effective dates.  
Accordingly, these issues are also not in appellate status.  
See Archbold, supra.  

All issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  




REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
issues currently on appeal must be remanded for further 
evidentiary development.  

Additional medical records

The Veteran submitted a statement dated October 22, 2009 
indicated receipt of additional medical treatment for the 
disabilities currently being reviewed on appeal.  

More specifically, with respect to the Veteran's low back and 
bilateral wrist claims, the Veteran stated that he underwent 
low back surgery in June 2009, and was about to have right 
arm surgery in November 2009.   The Veteran also noted that 
he still receives home health care from the VA, with two to 
three physical therapy sessions each week.  The Veteran 
specifically requested that the VA obtain his most recent VA 
treatment records.  See the Veteran's October 22, 2009 
Statement in Support of Claim.  

Additionally, the Veteran attached three copies of VA Form 
4142 to his October 2009 statement, requesting the VA attempt 
to obtain private treatment records on his behalf.  It does 
not appear that the RO has had an opportunity to obtain these 
private records as of yet.  

Indeed, no medical records dated later than May 2009 [VA or 
private] currently exist of record.  VA is required to make 
reasonable efforts to help a veteran obtain records relevant 
to his claim, whether or not the records are in Federal 
custody.      38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2009).  Moreover, it is the duty of the VA to 
assist a veteran in obtaining records from Federal agencies, 
including VA Medical Centers.  See 38 U.S.C.A. § 5103A (West 
2002);               see also Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).   Accordingly, the Board believes the 
Veteran's claims should be remanded so that these updated VA 
and private treatment records may be obtained.   

VA spine examinations

As noted immediately above, the Veteran has indicated that he 
underwent low back surgery in June 2009.  He also 
[mistakenly] noted in his October 2009 statement that he 
underwent cervical spine surgery in November 2008.  [His 
cervical spine surgery in fact took place September 2008].  
The severity of the Veteran's service-connected cervical and 
lumbar spine disabilities was last evaluated prior to the 
Veteran's June 2009 lumbar spine surgery, and only one week 
following his September 2008 cervical spine surgery.  See the 
September 2008 VA examiner's report, page 1.  Consequently, a 
more contemporaneous depiction of the Veteran's service-
connected cervical and lumbar spine disabilities is required.                         
See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), 
citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) 
["Where the record does not adequately reveal the current 
state of the claimant's disability . . . the fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination."].  

Therefore, after the above-referenced records are obtained, 
the Veteran should be scheduled for a VA examination to 
determine the current severity of his service-connected spine 
disabilities.  

Claims for Higher Ratings for GERD and Right Shoulder 
Disabilities

In response to the April 2003 assignment of a 10 percent 
rating for GERD and denial of a rating in excess of 10 
percent for right shoulder disability, the Veteran filed a 
notice of disagreement in July 2003.  At that time, he 
expressed his belief that his GERD warranted a 30 percent 
rating and his right shoulder disability warranted a 20 
percent rating.  The Veteran subsequently perfected an appeal 
as to both issues. Following the perfection of his appeal, 
the RO issued the January 2008 rating decision, increasing 
the Veteran's GERD disability rating from 10 to 30 percent, 
and increased the Veteran's right shoulder disability rating 
from 10 to 20 percent, both effective May 3, 2002.  

The Board notes that the Veteran's 2003 statement in which he 
appears to suggest that a 30 percent rating for GERD and 20 
percent rating for right shoulder disability was made four 
and a half years before he was awarded the higher ratings.  
Given this long length of time and the lack of any subsequent 
statements following the award of the higher ratings 
indicating his satisfaction or dissatisfaction with the 
higher ratings, the Board is of the opinion that 
clarification from the Veteran is required.  

On remand, the Veteran should be asked to indicate whether he 
is satisfied with the higher ratings assigned.  If the 
Veteran either indicates continued dissatisfaction with the 
ratings assigned or does not respond to the request for 
clarification, the RO should issue a Supplemental Statement 
of the Case addressing these issues.     

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should send the Veteran an updated 
VCAA notice letter addressing the claims 
on appeal.  

2.  VBA should contact the Veteran and 
request that he indicate whether he is 
satisfied with the ratings assigned for 
his GERD and/or right shoulder 
disabilities and wishes to withdraw his 
appeal as to those issues.  If he 
expresses dissatisfaction with either or 
both ratings or does not respond to the 
request for clarification, the RO must 
send him a Supplemental Statement of the 
Case addressing these issues.  

3.  VBA should contact the Veteran and 
request that he identify any additional 
medical treatment he has received for the 
disabilities on appeal since May 2009.  
The Veteran should be provided multiple 
copies of VA Form 21-4142, Authorization 
and Consent to Release Information, and 
should be asked to complete these releases 
so that VA can obtain private treatment 
records on his behalf.  VBA should take 
appropriate steps to secure copies of any 
such treatment reports identified by the 
Veteran, to include those already 
identified in the Veteran's October 2009 
statement, as well as VA treatment records 
from May 2009 to the present day which are 
not in the record on appeal.  Efforts to 
obtain these records should also be 
memorialized in the Veteran's VA claims 
folder.

4.  After obtaining any available records 
noted above, the VBA should then schedule 
the Veteran for a physical examination to 
determine the current severity of his 
cervical and lumbar spine disabilities.  
The Veteran's VA claims folder and a copy 
of this Remand should be made available 
to, and should be reviewed by the 
examiner.  The examiner should 
specifically identify (1) range of motion 
of the Veteran's cervical and lumbar 
spine, including motion accompanied by 
pain, in degrees; and (2) functional 
impairment, including upon repetitive 
testing, due to pain, incoordination, 
weakened movement, and excess fatigability 
on use.  The examiner should also 
specifically describe all neurological 
symptomatology, if any, that is at least 
as likely due to the Veteran's service-
connected cervical or lumbar spine 
disabilities.  A report should be prepared 
and associated with the Veteran's VA 
claims folder.

        5.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the VBA should then 
readjudicate the Veteran's service 
connection and increased rating claims.  
If any of the claims are denied, VBA 
should provide the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



